       7:20-cv-04260-TMC       Date Filed 12/08/20    Entry Number 1     Page 1 of 23




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                              SPARTANBURG DIVISION
Alexandra Chappell Arnette, Blake Emerson
Arnette, Emily Scanlon, Carly Brengosz, Alison Civil Action No.:
Frederick, and Ashley James Harrop,

                      Plaintiffs,
vs.                                                             COMPLAINT

Limestone College, Collins Murphy, Janie Cory,          JURY TRIAL DEMANDED
and Darrell Parker,

                      Defendants.




        The Plaintiffs, complaining of the Defendants herein, would respectfully show unto

     the Court and allege as follows:

                              JURISDICTIONAL ALLEGATIONS

1.      The incident and events that give rise to this lawsuit took place in Cherokee County,

State of South Carolina.

2.      The Plaintiff Alexandra Chappell Arnette, is a citizen and resident of Warren

County, State of Missouri.

3.      The Plaintiff Blake Emerson Arnette, is the spouse of Alexandra Chappell Arnette,

and is a citizen and resident of Warren County, State of Missouri. Mr. and Mrs. Arnette

were married July 23, 2016.

4.      The Plaintiff Emily Scanlon is a citizen of Gloucester County, State of New Jersey

and is a temporary resident of the Country of Australia.

5.      The Plaintiff Carly Brengosz, is a citizen and resident of Kent County, State of

Michigan.


                                           Page 1
      7:20-cv-04260-TMC       Date Filed 12/08/20     Entry Number 1      Page 2 of 23




6.     The Plaintiff Alison Frederick, is a citizen and resident of St. Louis County, State

of Missouri.

7.     The Plaintiff Ashley James Harrop is the spouse of Allison Frederick, and is a

citizen and resident of St. Louis County, State of Missouri. Ms. Frederick and Mr. Harrop

were married March 22, 2019.

8.     Upon information and belief, the Defendant Limestone College, is a private co-

educational liberal arts college located at 1115 College Drive in Gaffney, South Carolina.

Upon further information and belief, Defendant Limestone College is organized and

existing under the laws of the State of South Carolina, doing business in the County of

Cherokee, State of South Carolina, and operating and institution of higher learning.

9.     Upon further information and belief, one or more of the Defendant entities

including Defendant Limestone College, did own, operate, control, direct and/or manage

the subject premises where the subject incidents giving rise to the Plaintiffs’ lawsuit

occurred.

10.    Upon information and belief, the Defendant Collins Murphy, is a citizen and

resident of Montgomery County, State of Maryland. At the time of the incidents giving

rise to the Plaintiffs’ Complaint, Defendant Murphy was employed by Defendant

Limestone College in its athletic and recreation department.

11.    At the time of the incidents giving rise to the Plaintiffs’ Complaint, Limestone

College acted by and through its agents, contractors, and employees for the purpose of

carrying on its business as an institution of higher learning and therefore, it is jointly and

severally liable for the negligent acts of its agents, contractors, and employees, including

Defendant Murphy, under the theories of non-delegable duty and respondeat superior.

12.    Upon information and belief, the Defendant Janie Cory is a citizen and resident of

                                           Page 2
      7:20-cv-04260-TMC       Date Filed 12/08/20     Entry Number 1      Page 3 of 23




Cherokee County, State of South Carolina. At the time of the incidents giving rise to the

Plaintiffs’ Complaint, Defendant Cory was employed by Limestone College as the Director

of Human Resources.

13.    At the time of the incidents giving rise to the Plaintiffs’ Complaints, Limestone

College acted by and through its agents, contractors, and employees for the purpose of

carrying on its business as an institution of higher learning and therefore, it is jointly and

severally liable for the negligent acts of its agents, contractors, and employees, including

Defendant Cory, under the theories of non-delegable duty and respondeat superior.

14.    Upon information and belief, the Defendant Darrell Parker is a citizen and resident

of Cherokee County, State of South Carolina. At all times relevant, Defendant Parker was

employed by Limestone College as the President of the college.

15.    At the time of the incidents giving rise to the Plaintiffs’ Complaints, Limestone

College acted by and through its agents, contractors, and employees for the purpose of

carrying on its business as an institution of higher learning and therefore, it is jointly and

severally liable for the negligent acts of its agents, contractors, and employees, including

Defendant Parker, under the theories of non-delegable duty and respondeat superior.

16.    This action is brought for damages and other appropriate relief pursuant to the

statutory and common law of the State of South Carolina, including but not limited to, the

Charitable Immunity provisions applicable to non-profit entities pursuant to the South

Carolina Tort Claims Act.      The Plaintiffs expressly plead that there were multiple

"occurrences" within the meaning of the South Carolina Tort Claims Act. The Plaintiffs

reserve expressly the right to pursue claims related to multiple "occurrences" as related

to the recovery of damages under the South Carolina Tort Claims Act.

17.    The Plaintiffs expressly plead that upon information and belief, one or more of the

                                           Page 3
      7:20-cv-04260-TMC       Date Filed 12/08/20     Entry Number 1      Page 4 of 23




individual Defendants, as an employee, agent, or contractor and acting within the scope

of their employment, engaged in conduct which is alleged to be reckless, willful, and/or

grossly negligent within the meaning of South Carolina Code Ann. § 33-56-180.

18.    The Plaintiffs expressly plead that the limitations of recovery pursuant to the South

Carolina Tort Claims Act are inapplicable with respect to a finding that any individual

Defendant or Defendants acted in a reckless, willful, or grossly negligent manner.

19.    The facts and circumstances alleged herein and giving rise to the Plaintiffs'

Complaints occurred in the County of Cherokee, State of South Carolina.

20.    This action is filed pursuant to 28 U.S.C. § 1332 pursuant to diversity of citizenship.

21.    The amount in controversy is alleged to be in excess of the jurisdictional

requirement of 28 U.S.C. § 1332, exclusive of interest and costs.

                         FACTS COMMON TO ALL COUNTS

22.    The relevant and consistent allegations contained in the above Paragraphs are

incorporated by reference as if stated verbatim herein.

23.    During the time period of 2011 and 2012, Defendant Murphy was employed by

Alderson Broaddus University (hereafter “ABU”) in Philippi, West Virginia. Defendant

Murphy was employed as an assistant women’s basketball coach and resident director.

24.    Upon information and belief, Defendant Murphy became obsessed with one or

more of the women’s basketball team players. Acting on that obsession, Defendant

Murphy placed a camera and took photographs of the woman or women therein.

25.    Upon information and belief, a Title IX investigation was initiated by ABU. ABU

failed to discipline appropriately Defendant Murphy for his inappropriate and tortuous

conduct.

26.    Upon information and belief, Defendant Murphy was emboldened by the inaction

                                           Page 4
      7:20-cv-04260-TMC      Date Filed 12/08/20    Entry Number 1     Page 5 of 23




of ABU. Over the Christmas break of 2011, Defendant Murphy placed micro cameras in

the women’s dormitory bathrooms and proceeded to upload hundreds, if not thousands,

of pictures of the members of the ABU women’s basketball team to Pornhub.com and

other pornographic websites.

27.    Upon information and belief, in August of 2012, Defendant Murphy was hired by

Defendant Janie Cory and with the express knowledge and consent of Defendant Parker,

to serve as the intramural and summer conference director at Defendant Limestone

College.

28.    Upon information and belief, prior to August of 2012, credible allegations had been

levied against Defendant Murphy regarding inappropriate and tortuous conduct towards

women that were student or players of institutions of higher learning wherein the

Defendant Murphy had been employed.

29.    Upon further information and belief, the credible allegations included obsessive

behavior and/or stalking behaviors reported to the administration of a previous employer

of Defendant Murphy that resulted in a Title IX investigation and disciplinary action.

30.    Upon information and belief, the Defendants Limestone College, Cory, and Parker,

failed to conduct a reasonable investigation of Defendant Murphy as would be expected

of reasonable and prudent administrators of a college or university.

31.    Upon further information and belief, the Defendants Limestone College, Janie

Cory and Darrell Parker failed to investigate adequately the background of Defendant

Murphy, including but not limited to allegations made against him in prior employment.

32.    In October 2012 and September 2013, Defendant Murphy was employed in the

athletic and recreation department at Defendant Limestone College such that he had

access to the locker room facilities at Defendant Limestone College and had knowledge of

                                         Page 5
      7:20-cv-04260-TMC      Date Filed 12/08/20    Entry Number 1     Page 6 of 23




the athletic competitions that took place at Defendant Limestone College.

33.    At all times relevant and within the course and scope of his employment and duties

with Defendant Limestone College, Defendant Limestone College provided Defendant

Murphy with access to and/or control over the athletic and recreational facilities at

Defendant Limestone College, including, but not limited to, the locker room facilities.

34.    Upon information and belief, in October 2012 and September 2013, Defendant

Murphy placed a hidden video camera device within a locker room facility of Defendant

Limestone College for the purpose of videotaping Plaintiffs, their teammates, and other

women student-athletes while the women were showering and in various states of

undressing.

35.    Plaintiff Arnette was a student-athlete at Lindenwood University in St. Charles,

Missouri playing on the women’s field hockey team during the 2012 and 2013 field hockey

seasons.

36.    Plaintiff Scanlon was a student-athlete at Lindenwood University in St. Charles,

Missouri playing on the women’s field hockey team during the 2012 and 2013 field hockey

seasons.

37.    Plaintiff Brengosz was a student-athlete at Lindenwood University in St. Charles,

Missouri playing on the women’s field hockey team during the 2013 field hockey season.

38.    Plaintiff Frederick was a student-athlete at Lindenwood University in St. Charles,

Missouri playing on the women’s field hockey team during the 2013 field hockey season.

39.    On or about October 28, 2012, Defendant Limestone College hosted a field hockey

game between the Limestone College women’s team and the Lindenwood women’s team.

40.    Plaintiffs Arnette and Scanlon, as members of the Lindenwood University women’s

field hockey team, traveled to Limestone College for the October 28, 2012 field hockey

                                         Page 6
      7:20-cv-04260-TMC      Date Filed 12/08/20    Entry Number 1     Page 7 of 23




game.

41.     On or about September 27, 2013, Defendant Limestone College again hosted a field

hockey game between the Limestone College women’s team and the Lindenwood

women’s team.

42.     Plaintiffs Arnette, Scanlon, Brengosz, and Frederick, as members of the

Lindenwood University women’s field hockey team, traveled to Limestone College for the

September 27, 2013, field hockey game.

43.     On or about October 28, 2012 and September 27, 2013, Plaintiffs and their

teammates were directed to use the visiting men’s locker room facility at Limestone

College before and after the game.

44.     While in the locker room facility of Defendant Limestone College, Plaintiffs

changed clothes and showered such that they were in various states of nudity and undress

while present in the locker room.

45.     Plaintiffs had a reasonable expectation of privacy while dressing, undressing,

showering, and changing in the locker room.

46.     On or about October 28, 2012 and September 27, 2013, Plaintiffs were, in fact,

videotaped by the camera placed in the locker room by Defendant Murphy while Plaintiffs

were in a full state of nudity without their knowledge, permission, or consent.

47.     Upon information and belief, Defendant Murphy left employment with the

Defendant Limestone College in October of 2014.

48.     On or about October 18, 2014, Defendant Murphy confessed to the video recording

of the women basketball players at ABU.

49.     On or about November 1, 2019, Defendant Murphy was indicted on five felony

counts of burglary by a Barbour County, West Virginia Grand Jury.

                                          Page 7
      7:20-cv-04260-TMC      Date Filed 12/08/20   Entry Number 1     Page 8 of 23




50.     Defendant Murphy was found to be civilly responsible to victims of his tortuous

recordings and dissemination at ABU by a Barbour County, West Virginia jury in

September of 2018.

51.     Upon information and belief, at some point in 2019 and/or prior thereto and

unbeknownst to the Plaintiffs, the Defendant Murphy caused the videos of the Plaintiffs

that were taken in the Defendant Limestone College locker room to be uploaded to,

published on, and distributed to internet sites known as Pornhub.com and Xhamster.com

and possibly other sites. Upon further information and belief, Defendant Murphy

received renumeration for the videos he disseminated to the pornography websites.

52.     Upon information and belief, the Gaffney Police department commenced an

investigation regarding the recordings taken in the locker room of the Defendant

Limestone College. During the course of that investigation, Gaffney Police made contact

with the victims on or about October of 2019.

53.     In October of 2019, Plaintiffs were first contacted by officers with the Gaffney

Police department and informed of the videos, the investigation, and the shocking

invasions of their privacy. Because Defendant Murphy concealed the recording devices

used, Plaintiffs could not reasonably have known of the tortuous conduct until they were

first put on notice of the same by the Gaffney Police department.

54.     The Plaintiffs expressly plead that, pursuant to South Carolina Code Ann. §15-3-

530 and §15-3-535, they first learned of the Defendants’ tortuous conduct in October of

2019.

55.     Upon information and belief, Defendant Murphy continues to possess, upload,

forward and/or disseminate the nude videos of Plaintiffs obtained from the hidden

cameras in the locker room of the Defendant Limestone College.

                                         Page 8
      7:20-cv-04260-TMC       Date Filed 12/08/20     Entry Number 1       Page 9 of 23




56.    As a direct and proximate result of the secret and unauthorized videotaping and

the dissemination and publishing of the videos to other individuals and the general public

on the Pornhub.com and Xhamster.com sites, Plaintiffs have sustained and will continue

to sustain, injuries and damages, including but not limited to anxiety, humiliation,

embarrassment, damage to self-esteem, difficulties in interpersonal relationships,

damage to reputation, serious mental and emotional distress and mental pain and

suffering.



                    FOR A FIRST CAUSE OF ACTION
                        INVASION OF PRIVACY
         WRONGFUL INTRUSTION INTO PRIVATE AFFAIRS IN 2012
         AS TO DEFENDANTS MURPHY AND LIMESTONE COLLEGE
      AS TO PLAINTIFFS ALEXANDRA ARNETTE AND EMILY SCANLON

57.    The relevant and consistent allegations contained in the above Paragraphs are

incorporated by reference as if stated verbatim herein.

58.    Defendant Murphy, in his capacity as an employee and agent of Defendant

Limestone College, was given access and control over the locker room facilities of the

Defendant Limestone College.

59.    In 2012, Defendant Murphy used the access expressly granted to him by the

Defendant Limestone College to place a hidden video camera in Defendant Limestone’s

locker room and captured video and images of Plaintiff Arnette and Plaintiff Scanlon

while each was fully nude or in various states of undress.

60.    The secret and unauthorized videotaping in 2o12 by Defendant Murphy of

Plaintiffs Arnette and Scanlon constitutes an intrusion in to the private affairs of Plaintiffs

Arnette and Scanlon.

61.    The intrusion was and is highly offensive, substantial, and unreasonable to a

                                            Page 9
      7:20-cv-04260-TMC       Date Filed 12/08/20    Entry Number 1     Page 10 of 23




reasonable person such that it constitutes a blatant and shocking disregard of Plaintiffs’

rights.

62.       The secret and unauthorized videotaping by Defendant Murphy was intentional.

63.       As a direct and proximate result of the conduct by Defendants, Plaintiff Arnette

has sustained the injuries and damages, including but not limited to anxiety, humiliation,

embarrassment, damage to self-esteem, difficulties in interpersonal relationships,

damage to reputation, serious mental and emotional distress and mental pain and

suffering.

64.       As a direct and proximate result of the conduct by Defendants, Plaintiff Scanlon

has sustained the injuries and damages, including but not limited to anxiety, humiliation,

embarrassment, damage to self-esteem, difficulties in interpersonal relationships,

damage to reputation, serious mental and emotional distress and mental pain and

suffering.

65.       As a direct and proximate result of the acts and omissions of the Defendants,

Plaintiffs Arnette and Scanlon are entitled to recover actual and compensatory damages

against the Defendants.

66.       Defendants’ conduct amounted to a willful and wanton violation of the privacy

rights of Plaintiff Arnette, such that Plaintiff Arnette is entitled to an award of punitive

damages.

67.       Defendants’ conduct amounted to a willful and wanton violation of the privacy

rights of Plaintiff Scanlon, such that Plaintiff Scanlon is entitled to an award of punitive

damages.

                   FOR A SECOND CAUSE OF ACTION
                        INVASION OF PRIVACY
           WRONGFUL INTRUSTION INTO PRIVATE AFFAIRS IN 2013

                                           Page 10
      7:20-cv-04260-TMC        Date Filed 12/08/20   Entry Number 1    Page 11 of 23




            AS TO DEFENDANTS MURPHY AND LIMESTONE COLLEGE

68.       The relevant and consistent allegations contained in the above Paragraphs are

incorporated by reference as if stated verbatim herein.

69.       In 2013, Defendant Murphy, in his capacity as an employee and agent of Defendant

Limestone College, was given access and control over the locker room facilities of the

Defendant Limestone College.

70.       Defendant Murphy used the access expressly granted to him by the Defendant

Limestone College to place a hidden video camera in Defendant Limestone’s locker room

and captured video and images of Plaintiffs while each was fully nude or in various states

of undress.

71.       The secret and unauthorized videotaping in 2013 by Defendant Murphy of

Plaintiffs Arnette, Scanlon, Brengosz, and Frederick constitutes an intrusion in to the

private affairs of the Plaintiffs.

72.       The intrusion was and is highly offensive, substantial, and unreasonable to a

reasonable person such that it constitutes a blatant and shocking disregard of Plaintiffs’

rights.

73.       The secret and unauthorized videotaping by Defendant Murphy was intentional.

74.       As a direct and proximate result of the conduct by Defendants, Plaintiff Arnette

has sustained the injuries and damages, including but not limited to anxiety, humiliation,

embarrassment, damage to self-esteem, difficulties in interpersonal relationships,

damage to reputation, serious mental and emotional distress and mental pain and

suffering.

75.       As a direct and proximate result of the conduct by Defendants, Plaintiff Scanlon

has sustained the injuries and damages, including but not limited to anxiety, humiliation,

                                           Page 11
      7:20-cv-04260-TMC      Date Filed 12/08/20     Entry Number 1      Page 12 of 23




embarrassment, damage to self-esteem, difficulties in interpersonal relationships,

damage to reputation, serious mental and emotional distress and mental pain and

suffering.

76.    As a direct and proximate result of the conduct by Defendants, Plaintiff Brengosv

has sustained the injuries and damages, including but not limited to anxiety, humiliation,

embarrassment, damage to self-esteem, difficulties in interpersonal relationships,

damage to reputation, serious mental and emotional distress and mental pain and

suffering.

77.    As a direct and proximate result of the conduct by Defendants, Plaintiff Frederick

has sustained the injuries and damages, including but not limited to anxiety, humiliation,

embarrassment, damage to self-esteem, difficulties in interpersonal relationships,

damage to reputation, serious mental and emotional distress and mental pain and

suffering.

78.    As a direct and proximate resut of the acts and omissions of the Defendants,

Plaintiffs Arnette, Scanlon, Brengosz, and Frederick are entitled to recover actual and

compensatory damages against the Defendants.

79.    Defendants’ conduct amounted to a willful and wanton violation of the privacy

rights of Plaintiff Arnette, such that Plaintiff Arnette is entitled to an award of punitive

damages.

80.    Defendants’ conduct amounted to a willful and wanton violation of the privacy

rights of Plaintiff Scanlon, such that Plaintiff Scanlon is entitled to an award of punitive

damages.

81.    Defendants’ conduct amounted to a willful and wanton violation of the privacy

rights of Plaintiff Brengosz, such that Plaintiff Brengosz is entitled to an award of punitive

                                           Page 12
      7:20-cv-04260-TMC     Date Filed 12/08/20    Entry Number 1      Page 13 of 23




damages.

82.     Defendants’ conduct amounted to a willful and wanton violation of the privacy

rights of Plaintiff Frederick, such that Plaintiff Frederick is entitled to an award of

punitive damages.

                    FOR A THIRD CAUSE OF ACTION
       INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS IN 2012
        (AS TO DEFENDANTS MURPHY AND LIMESTONE COLLEGE)

83.    The relevant and consistent allegations contained in the above Paragraphs are

incorporated by reference as if stated verbatim herein.

84.    The 2012 conduct of Defendant Murphy, in secretly videotaping Plaintiff Arnette

and Plaintiff Scanlon while nude or in various states of undress, was done intentionally to

inflict severe emotional distress on Plaintiff Arnette and Plaintiff Scanlon and/or

Defendants knew that such distress would likely result from such conduct.

85.    Defendants’ 2012 conduct was so extreme and outrageous that it exceeded all

possible bounds of decency and was furthermore atrocious and utterly intolerable in a

civilized community.

86.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff Arnette

has sustained the injuries and damages, including but not limited to anxiety, humiliation,

embarrassment, damage to self-esteem, difficulties in interpersonal relationships,

damage to reputation, serious mental and emotional distress and mental pain and

suffering.

87.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff Scanlon

has sustained the injuries and damages, including but not limited to anxiety, humiliation,

embarrassment, damage to self-esteem, difficulties in interpersonal relationships,

damage to reputation, serious mental and emotional distress and mental pain and

                                         Page 13
      7:20-cv-04260-TMC      Date Filed 12/08/20    Entry Number 1      Page 14 of 23




suffering.

88.    The emotional distress caused by Defendants’ wrongful conduct was, and is, so

severe such that no reasonable person could be expected to endure it.

89.    As a direct and proximate result of Defendants’ wrongful and unlawful conduct,

Plaintiff Arnette and Plaintiff Scanlon have sustained the injuries and damages set forth

more fully above, including serious mental and emotional injuries and distress.

90.    As a direct and proximate result of the acts and omissions of the Defendants,

Plaintiffs Arnette and Scanlon are entitled to recover actual and compensatory damages

against the Defendants.

91.    Defendants’ conduct was willful and wanton and was undertaken in reckless

disregard for the rights of Plaintiff Arnette, such that Plaintiff Arnette is entitled to an

award of punitive damages.

92.    Defendants’ conduct was willful and wanton and was undertaken in reckless

disregard for the rights of Plaintiff Scanlon, such that Plaintiff Scanlon is entitled to an

award of punitive damages.

                   FOR A FOURTH CAUSE OF ACTION
       INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS IN 2013
        (AS TO DEFENDANTS MURPHY AND LIMESTONE COLLEGE)

93.    The relevant and consistent allegations contained in the above Paragraphs are

incorporated by reference as if stated verbatim herein.

94.    The 2013 conduct of Defendant Murphy, in secretly videotaping Plaintiffs Arnette,

Scanlon, Brengosz, and Frederick while nude or in various states of undress, was done

intentionally to inflict severe emotional distress on Plaintiffs and/or Defendants knew

that such distress would likely result from such conduct.

95.    Defendants’ 2013 conduct was so extreme and outrageous that it exceeded all

                                          Page 14
       7:20-cv-04260-TMC     Date Filed 12/08/20    Entry Number 1      Page 15 of 23




possible bounds of decency and was furthermore atrocious and utterly intolerable in a

civilized community.

96.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff Arnette

has sustained the injuries and damages, including but not limited to anxiety, humiliation,

embarrassment, damage to self-esteem, difficulties in interpersonal relationships,

damage to reputation, serious mental and emotional distress and mental pain and

suffering.

97.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff Scanlon

has sustained the injuries and damages, including but not limited to anxiety, humiliation,

embarrassment, damage to self-esteem, difficulties in interpersonal relationships,

damage to reputation, serious mental and emotional distress and mental pain and

suffering.

98.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff

Brengosz has sustained the injuries and damages, including but not limited to anxiety,

humiliation, embarrassment, damage to self-esteem, difficulties in interpersonal

relationships, damage to reputation, serious mental and emotional distress and mental

pain and suffering.

99.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff

Frederick has sustained the injuries and damages, including but not limited to anxiety,

humiliation, embarrassment, damage to self-esteem, difficulties in interpersonal

relationships, damage to reputation, serious mental and emotional distress and mental

pain and suffering.

100.    The emotional distress caused by Defendants’ wrongful conduct was, and is, so

severe such that no reasonable person could be expected to endure it.

                                          Page 15
       7:20-cv-04260-TMC     Date Filed 12/08/20     Entry Number 1      Page 16 of 23




101.    As a direct and proximate result of Defendants’ wrongful and unlawful conduct,

Plaintiffs have sustained the injuries and damages set forth more fully above, including

serious mental and emotional injuries and distress.

102.    As a direct and proximate result of the acts and omissions of the Defendants,

Plaintiffs are entitled to recover actual and compensatory damages against the

Defendants.

103.    Defendants’ conduct was willful and wanton and was undertaken in reckless

disregard for the rights of Plaintiff Arnette, such that Plaintiff Arnette is entitled to an

award of punitive damages.

104.    Defendants’ conduct was willful and wanton and was undertaken in reckless

disregard for the rights of Plaintiff Scanlon, such that Plaintiff Scanlon is entitled to an

award of punitive damages.

105.    Defendants’ conduct was willful and wanton and was undertaken in reckless

disregard for the rights of Plaintiff Brengosz, such that Plaintiff Brengosz is entitled to an

award of punitive damages.

106.    Defendants’ conduct was willful and wanton and was undertaken in reckless

disregard for the rights of Plaintiff Frederick, such that Plaintiff Frederick is entitled to

an award of punitive damages.

                        FOR A FIFTH CAUSE OF ACTION
                             NEGLIGENT HIRING
                  (AS TO DEFENDANTS LIMESTONE COLLEGE,
                     JANIE CORY AND DARRELL PARKER)

107.    The relevant and consistent allegations contained in the above Paragraphs are

incorporated by reference as if stated verbatim herein.

108.    Upon information and belief, prior to the August 2012 hiring of Defendant


                                           Page 16
       7:20-cv-04260-TMC    Date Filed 12/08/20    Entry Number 1     Page 17 of 23




Murphy, credible allegations had been levied against Defendant Murphy regarding

inappropriate and tortuous conduct towards women that were student or players of

institutions of higher learning wherein the Defendant Murphy had been employed.

109.    Upon further information and belief, the credible allegations included obsessive

behavior and/or stalking behaviors reported to the administration of a previous employer

of Defendant Murphy that resulted in a Title IX investigation and disciplinary action.

110.    The Defendant Limestone College, Defendant Cory, and Defendant Parker, failed

to conduct a reasonable investigation of Defendant Murphy as would be expected of

reasonable and prudent administrators of a college or university.

111.    Prior to being hired by Defendant Limestone College, Defendant Murphy engaged

in other inappropriate conduct and behavior involving female student athletes. That

inappropriate conduct resulted in investigations by other institution(s) and resulted in

his termination.

112.    Defendant Murphy’s employment history gave actual or constructive notice to the

Defendant Limestone College, Defendant Cory, and Defendant Parker of the reasonably

foreseeable risk to female student athletes in employing Defendant Murphy.

113.    Defendant Limestone College, Defendant Cory, and Defendant Parker knew or

should have known that their employment of Defendant Murphy created an undue risk of

harm to female student athletes.

114.    The risk to female student athletes, including the Plaintiffs, could have been

discovered by the Defendants through the exercise of a reasonable investigation and

through the exercise of reasonable and prudent employment practices.

115.    Defendant Limestone College, Defendant Cory, and Defendant Parker breached

their duty to Plaintiffs and other female student athletes by failing to conform to

                                         Page 17
       7:20-cv-04260-TMC     Date Filed 12/08/20    Entry Number 1      Page 18 of 23




reasonable employment practices in investigating a prospective employee despite being

on actual or constructive notice that Defendant Murphy posed an undue risk to female

student athletes.

116.    The negligent hiring of Defendant Murphy was the direct and proximate cause of

the Plaintiffs’ injuries and damages as set forth more fully in the foregoing Paragraphs.

117.    As a direct result of the negligent hiring of Defendant Murphy by Defendants

Limestone College, Defendant Cory, and Defendant Parker, the Plaintiffs are entitled to

recover actual and compensatory damages against the Defendants.

                         FOR A SIXTH CAUSE OF ACTION
                           NEGLIGENT SUPERVISION
                      (DEFENDANTS LIMESTONE COLLEGE,
                      JANIE CORY AND DARRELL PARKER)

118.    The relevant and consistent allegations contained in the above Paragraphs are

incorporated by reference as if stated verbatim herein.

119.    Defendant Murphy’s conduct of secretly videotaping of the Plaintiffs while totally

nude or in various states of undress, was done by Defendant Murphy in the course and

scope of his employment with Defendant Limestone College, on the property and

premises of Defendant Limestone College, and in furtherance of the business of

Limestone College as an institution of higher learning.

120.    Defendant Limestone College, Defendant Cory, and Defendant Parker authorized

and directed Defendant Murphy, in the course and scope of his employment, and indeed

as a part of the expectation of his employment, to enter and access the locker room facility

of Defendant Limestone College wherein female student athletes would be showering and

undressing in conjunction with student athletic events hosted by the Defendant

Limestone College.


                                          Page 18
       7:20-cv-04260-TMC     Date Filed 12/08/20   Entry Number 1     Page 19 of 23




121.    Defendant Limestone College, Defendant Cory, and Defendant Parker had a duty

of care to supervise its employees, including Defendant Murphy, with access to areas of

the college in which individual privacy rights could reasonably and foreseeably be

violated.

122.    Defendant Limestone, Defendant Cory, and Defendant Parker had the duty and

the ability to control and supervise the acts or omissions of Defendant Murphy.

123.    Defendant Murphy was acting within the course and scope of his employment and

furthering the business of Limestone College when he entered and accessed the locker

rooms used by student athletes, and thus the Defendants were able to control and

supervise the conduct of Defendant Murphy.

124.    Defendant Limestone College, Defendant Cory, and Defendant Parker breached

their duty of care owed to Plaintiffs and other student athletes by failing to supervise

Defendant Murphy in the access had to areas of the campus wherein female students

would be undressing or showering.

125.    The failure by the Defendant Limestone College, Defendant Cory, and Defendnat

Parker to supervise Defendant Murphy enabled the placement of hidden cameras used to

make video recordings of Plaintiffs while nude or in the various stages of undressing.

126.    The negligent supervision of Defendant Murphy was the direct and proximate

cause of the Plaintiffs’ injuries and damages as set forth more fully in the foregoing

Paragraphs.

127.    As a direct result of the negligent supervision of Defendant Murphy by Defendants

Limestone College, Defendant Cory, and Defendant Parker, the Plaintiffs are entitled to

recover actual and compensatory damages against the Defendants.



                                         Page 19
       7:20-cv-04260-TMC      Date Filed 12/08/20    Entry Number 1      Page 20 of 23




                          FOR A SEVENTH CAUSE OF ACTION
                                 GROSS NEGLIGENCE
                                 (ALL DEFENDANTS)


128.    The relevant and consistent allegations contained in the above Paragraphs are

incorporated by reference as if stated verbatim herein.

129.    During all times material to the claims herein, the Defendants’ acts and omissions

amounted to gross negligence, recklessness, and a willful and wanton disregard for the

safety and well being of the Plaintiffs Arnette, Scanlon, Brengosz and Frederick.

130.    The reckless, willful and wanton acts of the Defendants include, but are not limited

to, those acts or omissions set forth in the foregoing Paragraphs.

131.    As a direct and proximate result of the willful and wanton acts, as well as the gross

negligence of the Defendants, Plaintiffs Arnette, Scanlon, Brengosz and Frederick

sustained injuries and damages, including but not limited to anxiety, humiliation,

embarrassment, damage to self-esteem, difficulties in interpersonal relationships,

damage to reputation, serious mental and emotional distress and mental pain and

suffering.

                     FOR AN EIGHTH CAUSE OF ACTION
                           LOSS OF CONSORTIUM
                            (ALL DEFENDANTS)
        (AS TO PLAINTIFFS BLAKE ARNETTE & ASHLEY JAMES HARROP)


132.    The relevant and consistent allegations contained in the above Paragraphs are

incorporated by reference as if stated verbatim herein.

133.    The Plaintiff, Blake Emerson Arnette is the spouse of Plaintiff Alexandra Chappell

Arnette. Pursuant to South Carolina Code Ann. § 15-75-20, Mr. Arnette is entitled to


                                           Page 20
       7:20-cv-04260-TMC      Date Filed 12/08/20    Entry Number 1      Page 21 of 23




recover damages for Loss of Consortium.

134.    The Plaintiff, Ashley James Harrop is the spouse of Plaintiff Allison Frederick.

Pursuant to South Carolina Code Ann. § 15-75-20, Mr. Harrop is entitled to recover

damages for Loss of Consortium.

135.    As a direct and proximate result of the acts of negligence, gross negligence,

recklessness, willfulness and wantonness of the Defendants described herein, Plaintiffs

Arnette and Harrop have suffered the tortious deprivation of their wives’ companionship,

aid, society, and services, and all other damages, both actual and punitive.

136.    Plaintiffs Arnette and Harrop are entitled to recover damages for Loss of

Consortium in an amount as to be determined by this Court.

                                        DAMAGES

137.    The relevant and consistent allegations contained in the above Paragraphs are

incorporated by reference as if stated verbatim herein.

138.    As a direct and proximate result of the willful and wanton acts, as well as the gross

negligence of the Defendants, Plaintiffs Arnette, Scanlon, Brengosz and Frederick

sustained injuries and damages, including but not limited:

           a. Anxiety,

           b. Humiliation;

           c. Embarrassment;

           d. Damage to self-esteem;

           e. Difficulties in interpersonal relationships;

           f. Damage to reputation;

           g. Serious mental and emotional distress;

           h. Mental pain and suffering; and

                                           Page 21
       7:20-cv-04260-TMC     Date Filed 12/08/20     Entry Number 1       Page 22 of 23




           i. Loss of enjoyment of life.



139.    Plaintiffs are entitled to recover actual and punitive damages from the Defendants

in an amount as to be determined by this Court.

                                 PUNITIVE DAMAGES

140.    The relevant and consistent allegations contained in the above Paragraphs are

incorporated by reference as if stated verbatim herein.

141.    The acts and/or omissions of the Defendants, as stated above, were willful, wanton,

and in reckless disregard for the privacy, safety, and well-being of Plaintiffs Arnette,

Scanlon, Brengosz, and Frederick.

73.     As a direct and proximate result of the willful, wanton, and/or reckless acts and

omissions of the Defendants, Plaintiffs have suffered damages as set forth more fully in

for foregoing Paragraphs.

74.     The conduct of the Defendants as set forth above justifies an award of punitive

damages for each and every claim of the Plaintiffs as set forth herein.



        WHEREFORE, the Plaintiffs demand a trial by jury pursuant to Rule 38(b) of the

Federal Rules of Civil Procedure, and pray for judgment against the Defendants, for actual

and punitive damages in an amount to be determined by the jury, for the costs of this

action, and for such other and further relief as this court may deem just and proper.




                                           Page 22
    7:20-cv-04260-TMC   Date Filed 12/08/20   Entry Number 1   Page 23 of 23




                                    Respectfully submitted,


                                     s/ Jennifer Spragins Burnett
                                    Jennifer Spragins Burnett, Fed Bar #07994
                                    HARBIN & BURNETT, LLP
                                    2124 North Highway 81 (29621)
                                    P O Box 35
                                    Anderson, SC 29622
                                    (864) 964-0333
                                    (864) 964-0930 (fax)
                                    Attorneys for the Plaintiffs


                                    Geoff Meyerkord #46556
                                    Tara Knowlton #72342
                                    Geoff Meyerkord Law Firm, LC
                                    2642 Hwy 109 Suite F
                                    Wildwood, MO 63040
                                    Tel. 314-500-6000
                                    Fax. 314-500-2020
                                    geoff@geofflawfirm.com
                                    tara@geofflawfirm.com
                                    Attorneys for Plaintiffs

December 8, 2020
Anderson, SC




                                   Page 23
